Appeal by the defendant from a judgment of the Supreme Court, Kings County (Ramirez, J.), rendered January 6, 1983, convicting him of murder in the second degree and attempted murder in the second degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The Wade hearing court did not err in denying that branch of the defendant’s omnibus motion which was to suppress an in-court identification of him by the surviving witness, Julia McDonald. McDonald testified that she had known the defendant from the neighborhood and had seen him several times a week for the half-year period preceding the murder. Hence, while the use of a single photograph and a showup should have been avoided, they were confirmatory and did not create any danger of misidentification (see, People v Tas, 51 NY2d 915, 916; People v McNeill, 129 AD2d 818; People v Fleming, 109 AD2d 848, 849). Nor did the fact that Justice Ramirez did not recuse himself from the Wade hearing constitute error (see, People v Brown, 62 NY2d 743). Unlike Brown, the hearing issues here did not involve visual inspections of any exhibits, such as photographs of a lineup or of an array that is claimed to be suggestive, that needed to be made by someone with adequate eyesight.
The court’s refusal to allow a defense investigator to testify to the declarations of a possible eyewitness to the crime did not deprive the defendant of a fair trial. Unlike Chambers v Mississippi (410 US 284), the statements here did not reflect, *618even indirectly, on the defendant’s innocence (cf., Chambers v Mississippi, supra, at 297). Moreover, the contents of the statement here were not corroborated by evidence or by circumstances which would have given them a strong degree of reliability (Chambers v Mississippi, supra, at 298-301; see also, Richardson, Evidence § 281 [Prince 10th ed]).
Since proof of the attempted murder rested on a combination of direct and circumstantial evidence, the court’s failure to include a "moral certainty” instruction in its charge on circumstantial evidence was not error (see, People v Barnes, 50 NY2d 375, 380; see also, People v Sanchez, 61 NY2d 1022; People v Kennedy, 47 NY2d 196, 202). We have considered the defendant’s other contentions and find them to be without merit. Bracken, J. P., Brown, Weinstein and Spatt, JJ., concur.